Citation Nr: 1823096	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-17 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea (OSA), including as due to presumed herbicides agent exposure, and as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for skin disorder, including as due to presumed herbicide agents exposure.

3. Entitlement to a rating higher than 30 percent for PTSD for the period prior to January 24, 2012, higher than 50 percent for the period January 24, 2012 to November 24, 2016, and higher than 70 percent from November 25, 2016 forward.

4. Entitlement to an increased rating for lumbar spine disorder, currently evaluated as 10 percent disabling.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to March 1967. His service included a combat tour in the Republic of Vietnam (RVN) from March 1966 to March 1967. He is the recipient of the Combat Infantryman Badge, among other awards and decorations, for his service in RVN. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). An April 2009 rating decision, in pertinent part, denied entitlement to service connection for OSA, determined that new and material evidence was not received to reopen a claim of entitlement to service connection for a skin disability, to include as due to herbicide exposure. An October 2010 rating decision continued a 
30 percent rating for PTSD and a 10 percent rating for lumbar spondylosis with degenerative joint disease (DJD); and, denied entitlement to service connection for left lower extremity (LLE) radiculopathy. The Veteran's November 2010 Notice of Disagreement (11/29/2010 Notice of Disagreement) included the LLE; but, in his Substantive Appeal (08/21/2012 VA Form 9), he specifically perfected only the PTSD and lumbar spine ratings, and the OSA and skin disorder claims. Hence, only those issues are currently before the Board. See 38 C.F.R. §§ 20.200, 20.202 (2017). A May 2017 rating decision denied a TDIU.

In an October 2016 decision, the Board reopened the skin disorder claim and remanded it to the Agency of Original Jurisdiction (AOJ) for development and a decision on the merits of the reopened claim. The other claims were also remanded for additional development. While the case was on remand, in a January 2017 rating decision (01/24/2017 Rating Decision-Narrative), the AOJ granted an increased rating for the PTSD from 30 to 50 percent, effective January 24, 2012; and, from 
50 to 70 percent, effective November 25, 2016.

The issues of entitlement to service connection for OSA, to include as due to herbicide agent exposure and as secondary to PTSD; entitlement to an increased rating for a lumbar spine disability, to include a separate rating for lumbar spine associated radiculopathy; and, entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to AOJ.


FINDINGS OF FACT

1. In February 2017, prior to an appellate decision on the issue, the Veteran withdrew his appeal of the rating of his PTSD.

2. The weight of the evidence of record is against a finding that a skin disorder, to include atopic dermatitis, had onset in active service or is otherwise causally connected to active service, to include as due to presumed herbicide agents exposure.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issue of entitlement to a rating higher than 30 percent for PTSD for the period prior to January 24, 2012; higher than 50 percent for the period January 24, 2012 to November 24, 2016; and, higher than 70 percent from November 25, 2016 forward have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The requirements for entitlement to service connection for a skin disorder, including atopic dermatitis, including as due to herbicide agents exposure, have not been met. 38 U.S.C. §§ 1110, 1116, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6), 3.309(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by an appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In this case, in correspondence dated in February 2017 (02/09/2017 VA 21-4138, p. 2), the Veteran withdrew his appeal of the PTSD rating. He entered all required information for withdrawal of an appeal; and, the AOJ received it before the appeal was returned to the Board. See 38 C.F.R. § 20.204. 

In light of the Veteran's action, the Board finds that there remains no allegations of errors of fact or law for appellate consideration as concerns this increased rating issue. Accordingly, the Board does not have jurisdiction to review it, and the appeal of that issue will be dismissed in the Order later in this decision.

Duty to Notify and Assist

Prior to issuance of the April 2009 rating decision, via a March 2009 letter, VA provided the Veteran with notice. Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file. Neither the Veteran nor his representative has asserted that there are additional records to obtain. As such, the Board will proceed to the merits of the appeal.

Service Connection

Governing Law and Regulations

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Pursuant to 38 U.S.C. § 1116(a), presumptive service connection is available on the basis of herbicide exposure for specified diseases manifested to a degree of 
10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in RVN during the period beginning on January 9, 1962, and ending on May 7, 1975. It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The diseases associated with herbicide exposure must become manifest to a degree of 10 percent or more at any time after service, except that early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision. The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary. 38 U.S.C. §§ 1116(b) and (c).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to herbicide agent exposure with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. 
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").
In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology. See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

The STRs do not contain any notation of complaints or treatment for skin-related complaints. At his March 1967 examination for separation from active service, the Veteran indicated a negative medical history, and the Report of Medical Examination For Separation reflects that his skin was assessed as normal. (04/14/2016 STR-Medical, 1st Entry, p. 9-11)

The December 2016 VA examination report (01/05/2017 C&P Exam, 2nd Entry) reflects that the examiner reviewed the claims file and the Veteran's electronic records. Based on the results of the examination, the examiner noted a diagnosis of atopic dermatitis as of April 2009. The examiner noted that the Veteran reported that he first noticed the rash in 2009, and that it had progressively worsened. The Veteran reported further that the rash on his arms and legs was itchy. Physical examination revealed atopic dermatitis that appeared as macules and papules at the arms and legs which the examiner assessed involved less than 5 percent of exposed area and less than 5 percent of total body area. (Exam report, p. 5) The examiner opined that it was not at least as likely as not that the Veteran's skin disorder either had onset in active service or was otherwise causally connected to active service. (01/05/2017 C&P Exam, 3rd Entry, p. 2)

The examiner noted that the Veteran reported that his skin symptoms started in 2002; but, the examiner noted that his review of the Veteran's STRs revealed no entries related to skin complaints or treatment, and that the Veteran separated from active service in 1967. As concerns the Veteran's assertion that his presumed exposure to herbicide agents in RVN is the cause of the skin disorder, the examiner opined that if such was the case, the skin disorder would have manifested itself while the Veteran was in service. Id. The Board notes that this statement is consistent with VA regulations. See 38 C.F.R. § 3.307(a)(6) (regarding presumption periods for disease related to exposure to herbicide agents and stating that, as an exception, chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service, while other disease shall have become manifest to a degree of 10 percent or more at any time after service).

The Board notes that the examiner reviewed the claims file, examined the Veteran, and provided a rationale for his opinion. The Board finds that the examiner's opinion is supported by the evidence of record. Hence, the Board finds it highly probative and affords it significant weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As noted in the October 2016 Board decision that reopened the Veteran's claim, he asserted in a March 2009 statement that his skin rash had onset in RVN. The Board finds, however, that while there is no indication that the Veteran is not a credible claimant, the evidence of record shows that his recall simply is incorrect. An August 2002 VA examination report reflects that the examiner noted that the Veteran reported that he had no skin problems that he could recall while he was in service (08/27/2002 VA Examination, p. 4) The STRs support the finding regarding the inaccuracy of the Veteran's recall, as they are silent on skin complaints, and his skin was assessed as normal when he separated. Additionally, at the 2002 examination, the examiner noted that a prior dermatology workup had suggested a diagnosis of either pityriasis rosea or an allergic drug reaction. This evidence points to an etiology other than service.  In any event, the examiner opined that the Veteran had no rashes that would have been covered presumptively by Agent Orange, to include porphyria or chloracne. Id.

The Veteran's currently diagnosed skin disorder is not among those which the Secretary has determined is associated with presumed herbicide exposure; and that also was the case for the potential diagnoses noted in 2002 and later, including skin diagnoses such as impetigo, ichthyosis and tinea. Further, the Veteran has not provided competent evidence or cited any basis that his currently diagnosed atopic dermatitis should be deemed associated with prior herbicide agent exposure.

As for any personal opinion of the Veteran that his currently diagnosed skin disorder is causally connected to his active service, to include as due to his presumed prior herbicide agent exposure, there are certain conditions for which a lay person is competent to identify the cause or etiology, such as fall that may have caused a broken arm. See 38 C.F.R. § 3.159(a). The Board must make this determination on a case-by-case basis. In this case, the Board finds that opining on the etiology of various skin disorders, especially several years after onset and possibly due to exposure to herbicide agents, requires medical training. There is no evidence that the Veteran has medical training. Hence, his opinion is not probative on this issue and lacks weight. 

In light of the above, the Board finds that while the first requirement of service connection is shown by the evidence of record, a currently diagnosed skin disorder, the preponderance of the evidence is against a finding that it had onset in active service or is otherwise causally connected to active service. Hence, the Board must deny the claim. 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e). As the preponderance of the evidence is against the Veteran's claim, the reasonable doubt doctrine is not for application. Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

The appeal of the issue of entitlement to a rating higher than 30 percent for PTSD for the period prior to January 24, 2012, higher than 50 percent for the period January 24, 2012 to November 24, 2016, and higher than 70 percent from November 25, 2016 forward is dismissed.

Service connection for skin disorder, including atopic dermatitis, and including as due to presumed herbicide agents exposure, is denied.

REMAND

The December examination report (01/05/2017 C&P Exam, 5th Entry) reflects that the examiner opined that it was not at least as likely as not that the Veteran's OSA had onset in active service, is otherwise causally connected to active service, or is chronically worsened by his service-connected PTSD. The examiner did not, however, render an opinion on whether the OSA is caused (proximately due to) by the PTSD. See 38 C.F.R. § 3.310(a). Hence, clarification is required. Further, the examiner did not specifically reference and note agreement or disagreement with the medical literature that supports a causal link between OSA and PTSD. Further, a negative nexus opinion based solely on the fact that a particular disorder is not among those that VA deems associated with herbicide agent exposure is inadequate. Indeed, "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection." Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).

As concerns the orthopedic portion of the lumbar spine disabilities of record, the Veteran reported flare-ups as part of his symptoms. The examiners did not assess the extent of potential functional loss during flare-ups or due to use over time, as it would require speculation to do so. This renders an examination inadequate for rating purposes. See Sharp v. Shulkin, 29 Vet. App. 26 (2017). Further, a comprehensive review of the examinations and the Veteran's records since 2009 is needed to determine if he in fact has lumbar radiculopathy. The Board notes that the treatment records note that an EMG was conducted in November 2013, and a report is referenced, but it is not in the records. See, e.g., 11/07/2016 CAPRI, p. 212-213. The entry indicates that the test may have been related to the Veteran's post-stroke status; but, it may contain findings relevant to the low back as well.

A June 2010 neurological consult noted in the July 2010 VA spine examination notes that an EMG was not necessary, yet the diagnostic impression was that the Veteran was without radiculopathy per EMG/NCS. This also requires clarification by a medical examiner.
The claim for a TDIU is intertwined with the pending increased rating issue.  
See 02/09/2017 VA 21-8940 (listed "both S/C conditions" as preventing him from working).

Accordingly, the case is REMANDED for the following actions:

1. Return the claims file to the examiner who conducted the December 2016 OSA examination. Ask the examiner to provide an addendum that addresses the following areas:

(a) whether any credible evidence or studies have been added to the available body of evidence that is related to the Secretary's determination that respiratory disorders are not associated with presumed herbicide exposure.

(b) note the medical literature on potential links between PTSD and OSA and indicate agreement or disagreement with the conclusions, and state specific reasons for agreement or disagreement.

(c) whether it is at least as likely as not that the Veteran's current OSA is proximately due to or caused by his service-connected sleep apnea

The clinician is requested to provide a comprehensive rationale when addressing the above. If the examiner who conducted the December 2016 OSA examination is no longer available, refer the claims file to an equally qualified VA clinician.

2. Lumbar Spine: return the claims file to the examiner who conducted the December 2016 lumbar spine examination, or to any other equally qualified examiner. Ask the examiner to provide an addendum that addresses the following areas:

Review the July 2010, January 2012,  December 2016, and May 2017 lumbar spine examination reports. Note Veteran's report of his symptoms during flare-ups and use over time, if any, and opine as to any additional loss of range of motion due to pain, weakness, etc., during flare-ups in terms of degrees.

Advise the examiner that before determining that an estimate of motion loss in terms of degrees cannot be given, an examiner must attempt to elicit information from the record and the Veteran (contacting the Veteran, if necessary) regarding the severity, frequency, duration, or functional loss manifestations during flare-ups. 

The Board notes that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by an individual examiner.

Comment on the effect that the service-connected lumbar spondylosis with DJD (with insomnia and erectile dysfunction) has on his ability to function in an occupational environment and describe any functional impairment/limitations caused by this service-connected disability

Neurological

Ask the designated spine examiner to review the Veteran's records and opine whether there is at least 
a 50-percent probability that the Veteran in fact has radiculopathy or neuropathy that is associated with the lumbar spine DJD/DDD? In doing so, the noted findings that the examiner should consider are the earlier noted lumbar spine examinations findings on the presence or absence of radiculopathy, the noted history of idiopathic peripheral neuropathy in the 2008 Agent Orange Registry Examination (07/18/2012 CAPRI, 3rd Entry, p. 190); the Veteran's history of prior alcohol abuse.

Ask the examiner to determine if an EMG was in fact conducted in 2010 or just a NCV, and to interpret and discuss the findings. One of the specific areas on which discussion is requested is the reported findings that there were some decrement in proximal amplitudes of the peroneal nerves on both sides, but yet the proximal amplitudes were deemed normal. Please address that apparent inconsistency. The examiner should also locate any existing report of a November 2013 EMG, request assistance from the AOJ if necessary.

The examiner is to provide a comprehensive rationale for all findings and opinions rendered.

In any instance where the AOJ sends a file to a substitute examiner, if a substitute examiner advises that the requested opinions cannot be rendered without an examination, then the AOJ shall arrange the examination.

3. After all of the above is complete, re-adjudicate the issues on appeal, including whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment. If the decision remains in anyway adverse to the Veteran, issue him and his representative a Supplemental Statement of the Case (SSOC) and then return the case to the Board, if all is in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


